Citation Nr: 1402916	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran's hepatitis C resulted from his voluntary use of intravenous drugs.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A.  § 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, as hepatitis C is not listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran asserts entitlement to service connection for hepatitis C.  He was definitively diagnosed with hepatitis C in or around 1990 and is currently infected.  See, e.g., March 2003 Primary Care Note (indicating initial diagnosis in "approx 1990" and including results of positive test results from 2003); May 2007 Gastroenterology Note ("hepatitis C diagnosed in 1994 and liver biopsy done last year").  The Veteran has a current disability.

Service treatment records (STRs) indicate that the Veteran had testing done during his active service that revealed "possible hepatitis" based on elevated liver enzymes.  See May 1977 Entry in Chronological Record of Medical Care.  The Veteran's treating physician, Dr. T.P., noted that the test results "certainly could be secondary to hepatitis".  See September 2008 Opinion Letter.  Further, the VA physician who prepared the requested June 2013 opinion letter noted that the 1977 test results, while indicative of "hepatitis", could have been caused by alcohol, drugs, diabetes, or other causes rather than a hepatitis C infection.  See September 2013 VHA Opinion Letter.  The Veteran's STRs indicate he did drink beer during his active service.  See November 1976 Clinical Record Entry ("He...drinks two six packs of beer per week.").  There is also significant probative evidence that the Veteran was using illicit drugs around that time.  See, e.g., March 2003 Primary Care Note.

The evidence is ambiguous on the question of whether the Veteran was actually infected with hepatitis C in May 1977.  However, the Board must give the Veteran the benefit of the doubt and, therefore, finds that the Veteran was infected with hepatitis C during his active service.  Gilbert, 1 Vet. App. at 53-56.

The Veteran's in-service infection with hepatitis C is not the end of the matter.  Generally, a Veteran is entitled to service connection for a current disability that is due to a disease incurred during service.  See, e.g., 38 C.F.R. § 3.303(d).  But there is an exception:  Direct service connection may not be granted, nor may compensation be paid, when a disability is the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 3.301 (2012).  

The United States Court of Appeals for the Federal Circuit has explicitly held that the relevant statutes preclude compensation not only for primary alcohol abuse disability, but also for a disability arising as a secondary result of primary alcohol abuse.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The reasoning and analysis of that opinion with respect to alcohol abuse, as well as the pertinent statutory language, applies with equal force to drug abuse.  See, e.g., 38 U.S.C. § 1110 ("no compensation shall be paid if the disability is the result of the veteran's...abuse of alcohol or drugs").  

As a result, if the Veteran's hepatitis C was caused by his IVDU, i.e. was a secondary result of IVDU, the Veteran is not entitled to service connection or compensation from the VA for his current hepatitis C.

The Board finds that the most credible and probative evidence establishes that the Veteran has a prior history of intravenous drug use (IVDU), including during service, the most likely factual case of this disability.   

VA treatment records indicate a history of IVDU use beginning in the early to mid-1970s and ending in roughly 1991.  See March 2003 Primary Care Note ("h/o iv drug use:  Quit 12 yrs back.  Used Heroin and cocaine IV for 15-20 yrs."); November 2007 Report on VA Examination ("He denies using illegal drugs since 1989.").  Likewise, his private treatment records indicate prior IVDU.  See, e.g., March 2005 Treatment Records of Dr. S.C. ("No IVDA since 1990"); August 2007 Treatment Records of Dr. T.P. (same); March 2007 Vista Medical Center Intake Assessment ("IV drug abuse Heroine and Cocaine"); February 2007 Exam Notes by Dr. E.F. ("The patient is a former I.V. drug abuser. (Heroine and cocaine.)  Quit many years ago.").  

The Board's finding of prior IVDU is also consistent with the conclusion of the VA physician who provided the September 2013 opinion.  See September 2013 VHA Opinion Letter (concluding, after review of the record, that the Veteran engaged in IVDU "from 1971 or 1976 to 1991").

The record does contain some indication that, in communicating his social history to examining physicians, the Veteran has been inconsistent in reporting a prior history of IVDU.  However, whereas the treatment records frequently contain acknowledgements of IVDU, the omissions or denials primarily occur in the context of required examinations for benefits claims or for employment.  See, e.g., October 2007 Report on VA Examination ("Social History:  No IVDU"); see also June 2005 Primary Care Outpatient Note (indicating no history of illicit drug use in context of a required induction examination for employment).  

In this regard, the Board finds that statements from the Veteran made for the purpose of treatment tend to be more reliable than statements made for other purposes.  See, e.g., Fed.R.Evid 803(4) (recognizing hearsay exception for statements made for medical diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); see also Cartwright, 2 Vet. App. at 25 (interest may affect credibility).  The Board wants to be clear that it has not affirmatively determined that any omissions necessarily represent intentional deception by the Veteran.  After all, a patient might fail to mention a history of IVDU in an examination for employment, for instance, where the IVDU ceased decades previously and did not appear relevant.  Also, a physician may ask only about recent IVDU, not from many years ago.   

In any case, while there are many reasons why a history of IVDU could be omitted in a particular medical record, the Board can see no reason why the Veteran would ever have falsely claimed a positive history of IVDU.  Further, the Board finds that there is no indication that notations of IVDU in the medical records are the result of misunderstanding or error by the recording physicians, particularly given the detailed nature of some of the reports of IVDU.  While the notations of IVDU are not perfectly consistent, the reported time frames are remarkably similar from notation to notation and the fact of some inconsistently (e.g., 1989 vs. 1991) suggests they do not all derive from a single original error.  

In short, the Board makes the following factual determination: the most credible and probative evidence supports the finding that the Veteran did abuse intravenous drugs during his active military service.  The evidence is not in equipoise on this issue.  Gilbert, 1 Vet. App. 53-56.

As a result of the above finding, the question of whether that in-service drug abuse caused the Veteran's hepatitis C is the one remaining factor in determining entitlement to service connection.  The Board will first, though, examine the only other mode of transmission suggested by either the Veteran or the record.

The Veteran has consistently contended that he was infected with hepatitis C as a result of an in-service circumcision.  See, e.g., March 2007 VA Form 21-526 ("I got Hepatitis C from surgery from circumcision."); November 2013 Appellant's Brief ("The Veteran represents that the condition [of hepatitis C] had its onset while in service due to having been circumcised while on active duty.").  The STRs confirm that the Veteran did undergo a circumcision while in the active military.  See November 1976 Clinical Record Entry (documenting circumcision).  The question is whether the Veteran's theory of transmission via circumcision is medically viable.

The Board credits as genuine and sincere the Veteran's own belief that the circumcision was the mode of transmission.  However, while the Veteran is competent to report (1) symptoms observable to a layperson (i.e. fever, fatigue); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Hepatitis C can only be diagnosed through clinical tests, moreover the relative likelihoods of the various potential modes of transmission are beyond the ken of the average layman.  Therefore, this Veteran, who does not appear from the record to have any relevant medical knowledge, training, or expertise, is not competent to opine on the etiology of his hepatitis C infection.  See, e.g., Jandreau, 492 F.3d at 1377.  The Board will turn to the medical evidence of record.

Every medical professional to address whether the in-service circumcision is a likely cause of the Veteran's hepatitis C has given a negative opinion.  The Veteran's treating physician, Dr. T.P., has twice opined:  "I agree it is unlikely [that the in-service hepatitis] is due to the circumcision if this is the claim."  See December 2009 Opinion Letter; September 2008 Opinion Letter.  Likewise, despite acknowledging the in-service circumcision, the VA examiner concluded that "[t]here is no clear evidence of [an] obvious service related risk factor."  October 2007 Report on VA Examination.  

Finally, the VA physician who responded to the VHA opinion request thoroughly discussed the possibility of infection via the in-service circumcision and concluded:  "It is highly unlikely that Hepatitis C was acquired from circumcision."  September 2013 VHA Opinion Letter.  

The Board finds that the weight of the competent, probative medical evidence is against finding that the Veteran acquired hepatitis C due to his in-service circumcision.

In contrast, the competent medical evidence weighs heavily in favor of finding that the Veteran's IVDU caused his hepatitis C infection.  

The Board first notes that the October 2007 Report on VA Examination contains no relevant opinion on transmission via IVDU because the VA examiner presumed the Veteran had not engaged in IVDU during service.  As previously indicated, the Board finds there was in-service IVDU, so, to the extent the VA examiner's statement that the Veteran had no in-service risk factors implies an opinion that IVDU was not a risk factor, the Board gives that opinion no weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board may reject a medical opinion reliant on an incorrect factual basis).  

Also, while the Veteran's treating physician had previously noted IVDU in treatment records, he did not mention that potential mode of transmission in his opinion letter.  The Board, therefore, gives no probative weight to any opinion regarding IVDU as a possible disease vector that might be implied from the silence of Dr. T.P.'s letters regarding that issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

There remains the September 2013 VHA Letter Opinion which is authored by a well-qualified practitioner of gastroenterology and hepatology.  The VA physician discusses at length and in detail the various modes of transmission of hepatitis C and the likelihood of transmission via IVDU in this particular case.  Based on his review of the available medical evidence, as well as his knowledge, training, and experience, the VA physician concludes that the "[o]nly identifiable risk factor for acquiring Hepatitis c is intravenous drug use."  See September 2013 VHA Letter Opinion.  The analysis incorporates a number of factors, including that the Veteran did engage in IVDU during service, that IVDU is highly correlated with hepatitis C infections, that IVDU is the most common cause of hepatitis C infections, and that the Veteran had no other significant risk factors for contracting hepatitis C while in service.  The VA physician's conclusions are thoroughly reasoned and based on a solid factual foundation, therefore, the Board gives them significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.

For the foregoing reasons, the Board finds that the Veteran's current hepatitis C disability is due to his abuse of drugs.  As a result, the Veteran is not entitled to compensation for that disability.  See Allen, 237 F.3d at 1377.

Accordingly, for the reasons detailed above, entitlement to service connection for hepatitis C is denied.  The evidence is not in equipoise and, therefore, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in June 2007 prior to the initial adjudication of his claim for entitlement to service connection for hepatitis C in January 2008.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  

Based on the above, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

VA must also assist the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any treatment or other records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

The Veteran was afforded a VA examination in October 2007.  The VA examiner provided a negative etiological opinion, but, due to a failure to fully consider the Veteran's medical and social history, the Board found the opinion insufficient.  To rectify the omission and afford the Veteran the assistance he is due, the Board requested a medical opinion pursuant to VHA Directive 1602-01 dated February 4, 2013, and pursuant to the Veterans Claims Assistance Act of 2000.  See 38 U.S.C. §§ 5103A, 7109 (West 2002); see also 38 C.F.R. § 20.901.  

In response, a qualified VA physician reviewed the entire record and provided a medical opinion which included a thorough discussion of the Veteran's relevant medical history, the Veteran's risk factors for hepatitis C, and the likely etiology of the Veteran's hepatitis C.  See September 2013 VHA Opinion Letter; Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Now that this case includes the VHA opinion letter, the medical evidence of record is sufficient to make a determination regarding the Veteran's claim of entitlement to service connection for hepatitis C and VA has no obligation to obtain further medical examinations or opinions in connection with the claim before the Board.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


